                     Case 1:20-cv-00837-CJN Document 3-3 Filed 03/27/20 Page 1 of 2

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                             District of Columbia


     NATIONAL VETERANS AFFAIRS COUNCIL                                  )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      FEDERAL SERVICE IMPASSES PANEL,                                   )
         MARK ANTHONY CARTER, and                                       )
     FEDERAL LABOR RELATIONS AUTHORITY                                  )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

                                           U.S. Attorney's Office for the District of Columbia
                                           Civil Process Clerk
                                           555 Fourth Street NW
                                           Washington, DC 20530


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                           Matthew M. Collette
                                           MASSEY & GAIL LLP
                                           1000 Maine Ave. SW, Suite 450
                                           Washington, DC 20024


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  ANGELA D. CAESAR. CLERK OF COURT


Date:   ----------
                                                                                             Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-00837-CJN Document 3-3 Filed 03/27/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or
          ------------------------

           □   I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          ------------------
           on (date)                               ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




           My fees are$                            for travel and $                  for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address


 Additional information regarding attempted service, etc:
